Citation Nr: 0402215	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in June 2002, and a 
substantive appeal was received in July 2002.  The veteran 
requested a hearing before a hearing officer, but withdrew 
this request in December 2002.   


FINDINGS OF FACT

1.  By rating decision in June 1997, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for acquired psychiatric disability 
(referred to as schizo-affective disorder in that rating 
decision); the veteran did not file a notice of disagreement.     

2.  Certain evidence received since the June 1997 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1997 rating decision, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychosis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 1978 rating decision, the RO granted service 
connection for latent type  schizophrenia.  In a July 1981 
proposed rating decision, the RO informed the veteran that 
the RO proposed to sever service connection of latent type 
schizophrenia.  The basis for the proposed severance of 
service connection was that VA did not recognize latent type 
schizophrenia as a true psychosis, nor did it qualify as a 
neurosis, and that latent schizophrenia should be handled 
similarly to claims for personality disorders, which are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  Furthermore, the RO found 
that the veteran's psychiatric treatment in service was due 
to history of drug use and nervous trouble and that there was 
no evidence that the veteran had psychotic or other 
psychiatric symptoms in service.  Additionally, the RO found 
that other than latent type schizophrenia, post-service 
medical records did not demonstrate that the veteran had a 
psychiatric condition within one year following service or 
that the medical evidence showed that the veteran's 
psychiatric condition was otherwise related to service.  In a 
May 1983 rating decision, the RO severed service connection 
for latent type schizophrenia.  In a June 1983 communication, 
the veteran indicated that he wished to amend his claim for a 
"nervous condition."  However, the veteran did not express 
disagreement with the severance and a desire for review of 
the May 1983 rating decision.  Therefore, that communication 
therefore did not constitute a notice of disagreement.  Since 
the veteran did not initiate an appeal from the May 1983 
rating decision by filing a notice of disagreement, that 
determination became final.  38 U.S.C.A. § 7105(c).  

Over the years, the veteran filed a number of claims to 
reopen his service connected claim for acquired psychiatric 
disability, but was denied each time.  The most recent denial 
by the RO was in a June 1997 rating decision.  In the June 
1997 rating decision, the veteran was notified of that 
determination and informed of appellate rights and procedures 
that same month.  The June 1997 rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the November 2001 rating decision was received in January 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

Although not clearly articulated by the RO, the Board 
believes that the RO in effect reopened the veteran's claim 
in the November 2001 rating determination, but then proceeded 
to deny on the merits.  In the November 2001 rating decision, 
the RO characterized the veteran's claim as service 
connection for bi-polar disorder, discussed the merits of the 
claim, and found that service connection is not warranted.  
However, after reviewing the record as a whole, the Board 
believes that the veteran is essentially raising the same 
service connection claim for an acquired psychiatric 
disability that he raised a number of times before, although 
it has most recently been referred to as a bi-polar disorder.  
Therefore, the Board believes that the veteran is in effect 
attempting to advance a prior claim which is the subject of 
prior denials.  The new and material evidence analysis must 
therefore be applied.  Furthermore, although the RO may have 
effectively determined that new and material evidence was 
received to reopen the veteran's claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

In the most recent rating decision denying the veteran's 
application to reopen his service-connection claim, the RO 
denied the claim as there was no objective medical evidence 
showing onset of the veteran's condition during service or 
within one year following separation from active duty 
service.    

In connection with his current attempt to reopen his service 
connection claim for acquired psychiatric disability, VA 
medical records have been submitted, as well as VA 
examination reports from March 2001 and December 2002, 
statements from the veteran, and a copy of the veteran's 
marriage license from the state of Oklahoma.  

VA medical records from 1996 to 1998 show that the veteran 
received treatment for a current psychiatric disability.  VA 
hospital records from January 2001 show that the veteran was 
admitted into the hospital for less than two weeks on a 
voluntary basis.  The veteran gave a history of having 
periods of depression and manic episodes since 1977.  He 
showed pressure of speech with flight of ideation.  He was 
found to be somewhat grandiose and delusional.  His judgment 
and insight were impaired.  One clinical note indicated that 
the veteran had bipolar disorder and another clinical note 
diagnosed the veteran as having schizophrenia disorder.

When undertaking the new and material evidence analysis, the 
underlying basis for the prior denial must be considered.  In 
this case, the initial final denial on the merits was the May 
1983 severance of service connection for latent type 
schizophrenia.  The severance was based on a finding that the 
disorder demonstrated at that time was not an acquired 
psychiatric disability for VA compensation purposes.  Against 
this background, newly received evidence includes at least 
one medical diagnosis of bi-polar disorder.  A bi-polar 
disorder is certainly an acquired disability and should also 
be considered a psychosis for purposes of applying the one-
year presumptive provisions of 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Therefore, to the extent that the 
initial severance in May 1983 was based on a finding that the 
veteran did not have an acquired psychiatric disability, the 
newly received evidence (assumed to be credible for new and 
material evidence analysis purposes) showing a current 
acquired psychiatric disability is, when considered in 
connection with all of the evidence of record, so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  In other words, the Board finds this newly 
received medical evidence to be new and material, and the 
veteran's claim has been reopened.  

At this point the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Any deficiency under VCAA will be remedied as a result of the 
actions directed by the Board in the following remand section 
of this decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disability.  The appeal is granted to this 
extent, subject to the provisions set forth in the following 
remand section of this decision. 


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Under VCAA, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  While 
the veteran did undergo VA examination in December 2002, it 
appears from the examiner's comments that he did not have 
access to the veteran's claims file although the examination 
request from the RO expressly indicated that the claims file 
was to be reviewed and a medical opinion offered.  The Board 
must therefore view the December 2002 VA examination as 
inadequate.  Appropriate action to have the veteran examined, 
the claims file reviewed and a medical opinion obtained must 
therefore be undertaken before the Board may properly proceed 
with appellate review.  See 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for a comprehensive VA examination by a 
psychiatrist.  The claims folder is to be 
made available to the examiner for review 
in connection with the examination.  All 
tests deemed necessary by the examiner 
are to be performed.  All psychiatric 
diagnoses should be clearly reported.  
After examining the veteran and reviewing 
the claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
acquired psychiatric disorder.  
Specifically, the examiner should address 
the nature of any current acquired 
psychiatric disability and offer an 
opinion as to whether any such current 
acquired psychiatric disability is 
related to any symptoms noted during 
service or within one year of discharge 
from service.  

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
decision remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



